Citation Nr: 1543929	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired eye disorder to include vision problems, glaucoma, cataracts, and ptosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1971 to April 1972.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Oakland, California, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for refractive error.  In September 2011, the Board recharacterized the issue on appeal as whether new and material evidence had been received to reopen a claim for service connection for vision problems; reopened the claim; and denied it on the merits.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In September 2012, the Court vacated that portion of the September 2011 Board decision which denied service connection for vision problems and remanded the Veteran's appeal to the Board.  In June 2013, the Board remanded the Veteran's appeal to the AOJ for additional action.  

In December 2013, the Board again denied service connection for vision problems.  The Veteran subsequently appealed to the Court.  In December 2014, the Court vacated the December 2013 Board decision and remanded the Veteran's appeal to the Board for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
In August 2015, the Veteran submitted a claim of entitlement to service connection for a blood disorder to include a low platelet count, a liver disorder, and peripheral neuropathy and an increased disability evaluation for his bilateral hearing loss.  In September 2015, the Veteran submitted a claim of entitlement to service connection for stroke residuals.  In October 2015 the Veteran submitted a claim of entitlement to an increased evaluation for tinnitus and a claim to reopen service connection for a skin condition, including psoriasis.  The new claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues of whether new and material evidence has been submitted to reopen a claim for a skin disorder, claims for service connection for a blood disorder to include a low platelet count, a liver disorder, peripheral neuropathy and stroke residuals and an increased disability evaluation for the Veteran's bilateral hearing loss and tinnitus are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

An August 2013 VA examination report states that the Veteran was diagnosed with glaucoma, cataracts, and ptosis.  The examiner checked the box indicating that the Veteran's eye disorders were not "at least as likely as not aggravated beyond its natural progression" by the Veteran's service-connected psychiatric disorder.  He opined that "[t]he claimed vision disorder was not caused by service-connected treatment for the reason being that claimant has open angle glaucoma as oppose[d] to close angle glaucoma, and age related mild cataract."  In its December 2014 decision, the Court noted that the examination report provided no rationale for the examiner's conclusion that the Veteran's eye disorders were not aggravated beyond their natural progression by the Veteran's bipolar disorder and other service-connected disabilities and the medications prescribed to treat them.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for a bipolar disorder, bilateral hearing loss, and tinnitus.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In light of the Court's December 2014 decision and the cited authorities, the Board finds that further VA eye examination in necessary to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after September 1, 2015, is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired eye disorders after September 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after September 2015.  

3.  Schedule the Veteran for a VA ophthalmological examination to evaluate the nature and etiology of the Veteran's acquired eye disorders.  

The examiner should advance an opinion as to the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any identified acquired eye disorder had its onset during active service or otherwise originated during active service?  
b. Is it as likely as not (i.e., probability of 50 percent or more) that any identified acquired eye disorder is related to the Veteran's bipolar disorder and other service-connected disabilities and the medications prescribed to treat the disabilities?
c. Is it as likely as not (i.e., probability of 50 percent or more) that any identified acquired eye disorder increased in severity beyond its natural progression due to the Veteran's bipolar disorder and other service-connected disabilities and the medications prescribed to treat the disabilities?  

Service connection is currently in effect for a bipolar disorder, bilateral hearing loss, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for an acquired eye disorder to include vision problems, glaucoma, cataracts, and ptosis.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

